Citation Nr: 0640032	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses at 
private facilities on July 8, 2004, and July 19, 2004.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the VA Healthcare Network 
Upstate New York (the agency of original jurisdiction) that 
the veteran was not entitled to reimbursement for 
unauthorized private medical services rendered on July 8, 
2004, and July 19, 2004 at two private facilities.

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The record shows that the veteran was seen at Samaritan 
Medical Center on July 8, 2004, and laboratory studies were 
accomplished.  He was treated by a private physician at 
Watertown Cardiology on July 19, 2004.  He seeks 
reimbursement of the medical expenses incurred at those 
times.  The statement of the case issued in November 2004 
indicates that service connection was not in effect for any 
disability; the treatment was non-emergent, and treatment was 
available at a VA facility.  

The evidence in the file before the Board is rather sparse 
and does not contain any evidence verifying the veteran is 
not service-connected for any disability; the medical records 
of the treatment the veteran received; the veteran's claim 
for reimbursement; a medical opinion concerning whether the 
treatment was deemed emergent; or an opinion as to whether a 
VA facility was feasibly available.  In addition, while a 
letter advising the veteran of the decision is of record, it 
does not appear that the actual decision is in the file 
available to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should contact the veteran and request the 
necessary authorizations for release of 
the medical records concerning his 
treatment at Samaritan Medical Center on 
July 8, 2004, and his treatment by 
Watertown Cardiology on July 19, 2004.  
Thereafter, the agency of original 
jurisdiction should seek to obtain these 
records.

2.  All other appropriate documents, 
including the decision denying the claim, 
should be obtained.

3.  If appropriate, a medical opinion 
concerning whether the treatment was 
deemed emergent should be procured.

4.  If appropriate, an opinion as to 
whether a VA facility was feasibly 
available should be obtained.  

5.  Following completion of the above, the 
agency of original jurisdiction should 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


